9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 8 is objected to because of the following informalities:  In regard to claim 8, claim 8 recites “…at two of centroids at at about…”. The limitation should be read the “at least two of centroids .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claims 1 and 7 is/are also rejected due to said dependency.
Claim 1 recites “a method of determining that an optical probe is not properly positioned with respect to a measurement site on a patient” in the preamble. However, 
In addition, claim 1 recites “receiving probe off data...during known probe off conditions". It is unclear if the probe off data are received "when using an optical probe during probe off conditions" or probe data merely represent signals received during known probe off conditions (no optical probe). Clarification is requested by amendments.
In regard to claims 2 and 6, claims 2 and 6 recite “increasing said multi-dimensions”. It is not clear if the limitation indicates increasing the dimension of said multi-dimensions or increasing other properties of said multi-dimensions. Clarification is requested by amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 recite a method, Step 1: YES). 
Step 2A Prong One analysis: Claims 1 and 4 recite “defining a probe off space from analysis of said probe off data, said probe off space being multi-dimensional and separate from multi-dimensional data space representing valid parameter data” and “said defining a probe off space comprises performing mathematical modeling”. The “defining a probe off space” is considered as mathematical relationships/ calculations, which fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (Mathematical Concepts), because it is statement of the use of mathematical modeling for defining a probe off space. (Step 2A Prong One: YES). 
Step 2A Prong Two analysis: Claim 1 recites “storing data representative of said probe off space on memory of one of a patient monitor and a noninvasive oximeter sensor”. This judicial exception is not integrated into a practical application because the limitation is directed to merely store the probe off space data without any further utilization of the stored data (e.g. using the stored data to facilitate operations of a patient monitor or a noninvasive oximeter sensor). The storage of information on a memory device is merely a computer implementation of the claimed method; i.e., using generic computer hardware in its routine and customary way. Thus, there is no improvement or change in the function of the device (see at least MPEP 2106.05(a), (f) and (g)). (Step 2A Prong Two: NO).
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional Step 2B: No). Dependent claims do not recite additional elements/ features and do not add significantly more (i.e. an “inventive concept”) to the exception.
For these reasons, there is no inventive concept in the claims, and thus claims 1-6 are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3-5, and 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porges et al. (USPGPUB 2004/0097797). In regard to claim 1, Porges discloses a method of determining that an optical probe is not properly positioned with  by body tissue at said measurement site of said patient ([0063-0064]; claim 1), however, said signals being received during known probe off conditions ([0063-0064]); defining a probe off space from analysis of said probe off data (Figs. 4-6 and associated descriptions), said probe off space being multi-dimensional and separate from multi-dimensional data space representing valid parameter data (Figs. 5-6 and associated descriptions); and storing data representative of said probe off space on memory of one of a patient monitor and a noninvasive oximeter sensor (abstract; [0013-0014]; [0034-0036]; claim 1). 
In regard to claim 3, Porges discloses said data received comprises probe off data received during clinical trials ([0064]). 
In regard to claim 4, Porges discloses said defining a probe off space comprises performing mathematical modeling ([0063-0064]; Figs. 5-6 and associated descriptions).
In regard to claim 5, Porges discloses storing data representative of probe on space on said memory ([0063-0064]; Figs. 5-6 and associated descriptions).
In regard to claim 7, Porges discloses a patient monitor (Figs. 1-2D) comprising: an input receiving data responsive to light attenuated by body tissue (Figs. 1-2D), wherein the light comprises light emitted at at least two of emission centroids ranging from about 605 nm to about 614 nm, from about 615 nm to about 624 nm, from about 625 nm to about 635 nm, from about 655 nm to about 665 nm, from about 690 nm to about 710 nm, from about 720 nm to about 740 nm, from about 785 nm to about 825 nm, and from 875 nm to about 935 nm ([0005-0006]); a memory storing probe off data 
In regard to claim 8, Porges discloses at least two of centroids [at] at about 610, about 620, about 630, about 660, about 700, about 730, about 800 and about 905 nm ([0006]).
In regard to claim 9, Porges discloses said probe off space comprises a multi-dimensional probe off space (Figs. 5-6; [0063-0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porges. In regard to claims 2 and 6, Porges discloses all the claimed limitation except increasing said multi-dimensions to increase separation between said probe off space and valid parameter data space. Porges discloses the signal boundaries are dependent on other factors such as SNR, the amount of ambient light, .  

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porges as applied to claim 9 above, and further in view of Lamego et al. (USPGPUB 2006/0211925). In regard to claims 10 and 11, Porges discloses two or more wavelengths ([0005]; red and IR, Figs. 5-6) and the signal boundaries are dependent on other factors such as SNR, the amount of ambient light, and wavelengths ([0052] and [0057]) but does not specifically discloses said multi-dimensional probe off space includes data responsive to wavelengths of approximately 610 nm and approximately 630 nm; or data responsive to wavelengths of approximately 610 nm, 620 nm and approximately 630 nm. 
Lamego teaches the use of plurality of wavelengths including 610, 620, 630, 655, 700, 720, 800 and 905 nm, in an oximetry sensor ([0008] and Fig. 2) and the information associated with the wavelengths can facilitate determining the probe off conditions (Figs. 3, 6, and 7 and associated descriptions). 
It would have been obvious to one with ordinary skill in the art at the time of the invention was made to modify the monitor (Porges) to incorporate the use more 
In regard to claim 12, Porges as modified by Lamego discloses the memory stores probe on data corresponding to probe on space (Figs. 2 and 3 and associated descriptions of Lamego), wherein at least some of said probe on space corresponds to data acquired during known probe on conditions (Figs. 2 and 3 and associated descriptions of Lamego); and wherein said processor is programmed to compare incoming data with the probe on data to determine said occurrence of said probe off condition (Figs. 2, 3, and 6-11 and associated descriptions of Lamego).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 5, and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 8,265,723. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-9 of ‘723 anticipate claims 1, 5, and 7-12 of present application.
Claims 1-2 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,370,326. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘326 anticipate claims 1-2 and 5-12 of present application.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,219,746. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘746 anticipate claims 1-3 of present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791